Exhibit 10.2




ENGLISH TRANSLATION OF FORM OF PROMISSORY NOTE - EXECUTED DOCUMENT IS IN SPANISH




 

Promissory Note

 

Parras Cone de México, S.A. de C.V. (hereinafter the “Client”), by means of this
promissory note, promises to pay unconditionally to Banco Nacional de México,
S.A. Integrante del Grupo Financiero Banamex (hereinafter “Banamex”) the amount
of US$2´100,000.00 dollars, no later than the 13:00 hours (New York City time),
by bank deposit to the account number 10991186 that Banamex holds with Citibank
N.A. in the branch office located in 399 Park Avenue, New York, New York, United
States of America.

 

The abovementioned amount will be paid in several amortizations pursuant the
following dates and amounts:

 



Number

 

Expiration Date

Amount

1

 

July 20, 2013

$0.00

2

 

August 20, 2013

$0.00

3

 

September 20, 2013

$0.00

4

 

October 20, 2013

$0.00

5

 

November 20, 2013

$0.00

6

 

December 20, 2013

$0.00

7

 

January 20, 2014

$26,250.00

8

 

February 20, 2014

$26,250.00

9

 

March 20, 2014

$26,250.00

10

 

April 20, 2014

$26,250.00

11

 

May 20, 2014

$26,250.00

12

 

June 20, 2014

$26,250.00

13

 

July 20, 2014

$26,250.00

14

 

August 20, 2014

$26,250.00

15

 

September 20, 2014

$26,250.00

16

 

October 20, 2014

$26,250.00

17

 

November 20, 2014

$26,250.00

18

 

December 20, 2014

$26,250.00

19

 

January 20, 2015

$26,250.00

20

 

February 20, 2015

$26,250.00

21

 

March 20, 2015

$26,250.00

22

 

April 20, 2015

$26,250.00

23

 

May 20, 2015

$26,250.00

24

 

June 20, 2015

$26,250.00

25

 

July 20, 2015

$26,250.00

26

 

August 20, 2015

$26,250.00



 

 
 

--------------------------------------------------------------------------------

 

 


27

 

September 20, 2015

$26,250.00

28

 

October 20, 2015

$26,250.00

29

 

November 20, 2015

$26,250.00

30

 

December 20, 2015

$26,250.00

31

 

January 20, 2016

$26,250.00

32

 

February 20, 2016

$26,250.00

33

 

March 20, 2016

$26,250.00

34

 

April 20, 2016

$26,250.00

35

 

May 20, 2016

$26,250.00

36

 

June 20, 2016

$26,250.00

37

 

July 20, 2016

$26,250.00

38

 

August 20, 2016

$26,250.00

39

 

September 20, 2016

$26,250.00

40

 

October 20, 2016

$26,250.00

41

 

November 20, 2016

$26,250.00

42

 

December 20, 2016

$26,250.00

43

 

January 20, 2017

$26,250.00

44

 

February 20, 2017

$26,250.00

45

 

March 20, 2017

$26,250.00

46

 

April 20, 2017

$26,250.00

47

 

May 20, 2017

$26,250.00

48

 

June 20, 2017

$26,250.00

49

 

July 20, 2017

$26,250.00

50

 

August 20, 2017

$26,250.00

51

 

September 20, 2017

$26,250.00

52

 

October 20, 2017

$26,250.00

53

 

November 20, 2017

$26,250.00

54

 

December 20, 2017

$26,250.00

55

 

January 20, 2018

$26,250.00

56

 

February 20, 2018

$26,250.00

57

 

March 20, 2018

$26,250.00

58

 

April 20, 2018

$26,250.00

59

 

May 20, 2018

$26,250.00

60

 

June 20, 2018

$26,250.00

61

 

July 20, 2018

$26,250.00

62

 

August 20, 2018

$26,250.00

63

 

September 20, 2018

$26,250.00

64

 

October 20, 2018

$26,250.00

65

 

November 20, 2018

$26,250.00

66

 

December 20, 2018

$551,250.00



 

The Client binds itself to pay, as of this date and until the expiration date of
this promissory note, the ordinary interests at the annual rate that results
from adding 4.00 points to the Libor Rate.

  

 
2

--------------------------------------------------------------------------------

 

 

The ordinary interests will be paid the last day of the corresponding interest
period, on the understanding that: (i) the first interest period beginning on
the execution date of this promissory note and ending on the numerical
corresponding day of the next month; and (ii) the subsequent interest periods
will begin the following day to the last day of the immediately preceding
interest period and ending on the numerically corresponding day of the next
month.

 

The payments indicated herein must be made precisely on the corresponding due
dates in the terms of this promissory note, or on the next Business Day (in
Mexico and New York), without any additional cost, if the due date falls on a
day that is not a Business Day in Mexico and New York. When, during the calendar
month, a payment due cannot be made on the same numerical date as the
established date, such payment must be made on the last Business Day in Mexico
and New York of the corresponding month.

 

In case of default on the timely and entire payment of the amounts owed to
BANAMEX pursuant to this promissory note, the unpaid amount (except for ordinary
interest) will only accrue default interest as of the date following the date
due and until the day such amount is fully paid.

 

All the amounts that Client must pay BANAMEX under this promissory note will be
paid without any deductions or retentions and paid free of any taxes. The Client
will pay all Taxes and expenses related to these to ensure that BANAMEX obtains
whole amounts; except for the amounts that BANAMEX will be bound to pay as
Income Tax. The Client will reimburse BANAMEX immediately for any amount that
BANAMEX disburses for taxes on the amounts owed by the Client pursuant to this
agreement and any other expense derived from any claim related, except for the
amounts that BANAMEX will be bound to pay as Income Tax.

 

For the resolution of any dispute arising herefrom, the parties submit to the
jurisdiction of the courts of the Federal District, Mexico or the courts of the
place in which this promissory note is signed, at the option of the plaintiff,
specifically waiving to any other jurisdiction they may be entitled to for any
reason.

 

The Client waives to any filing or notice regarding the incompliance or payment
or any other notice regarding of this promissory note.

 

This Promissory Note is executed pursuant certain Credit Agreement with Mortgage
Guaranty on Industrial Unit for the amount of US$5´000,000.00 dollars, entered
by and between Banamex and the Client on June 18, 2013. The defined terms
contained herein will have the meaning established in the Credit Agreement.

 

The Client’s and Guarantor’s addresses, for purposes of this promissory note,
will be the same as the ones mentioned in the Credit Agreement.

 

The parties mutually acknowledge each other personality and sign in Cuernavaca,
Morelos, on June 20, 2013, giving a copy of this promissory note to the Client:

  

 
3

--------------------------------------------------------------------------------

 

 

The Client

Represented by José Manuel González Lagunas

 

Guarantor

Burlington Morelos S.A. de C.V.

Represented by José Manuel González Lagunas

Guarantor

Burlignton Yecapixtla, S.A. de C.V.

Represented by José Manuel González Lagunas

 

Guarantor

Servicios Burlmex, S.A. de C.V.

Represented by José Manuel González Lagunas

 

Guarantor

Manufacturas Parras Cone, S.A. de C.V.

Represented by José Manuel González Lagunas

 

Guarantor

Casimires Burlmex, S.A. de C.V.

Represented by José Manuel González Lagunas

 

Guarantor

Conen Denim Yecapixtla, S.A. de C.V.

Represented by José Manuel González Lagunas

 

 

4